DETAILED ACTION
Amendment received 20 December 2021 is acknowledged.  Claims 1-13 are pending and have been considered as follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because ¶46 of the Specification as filed recites:
The various embodiments disclosed herein can be implemented as hardware, firmware, software, or any combination thereof. Moreover, the software is preferably implemented as an application program tangibly embodied on a program storage unit or computer readable medium consisting of parts, or of certain devices and/or a combination of devices. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units ("CPUs"), a memory, and input/output interfaces. The computer platform may also include an operating system and microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU, whether or not such a computer or processor is explicitly shown.

In view of this recitation in the Specification as filed, the “device” of Claim 1 as drafted includes embodiments directed to software per se.  For example, the “base”, “controller”, each “body portion”, and “member” as drafted includes embodiments implemented as software in the form of parts of microinstruction code describing the various components.  As a reminder (see MPEP § 2106.03(I)), examples of claims that are not directed to any of the statutory categories include products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitation.  In this way, the claimed invention is directed to non-statutory subject matter in that, as drafted, the claim does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 1 is therefore rejected.
As per Claims 2-13, these claims as drafted also include embodiments in which the various components are implemented as software per se.  For example, the “stand” of Claim 4 as drafted include embodiments implemented as software in the form of a part of microinstruction code describing the stand.  Claims 2-13 are therefore rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848).

As per Claim 1, Weinberg discloses a device (10) for performing emotional gestures (as per movement of head 12, neck 13, feet 14, and/or hands 15 via operation of actuators 33) to interact with a user (60) (Figs. 1-6; ¶32-35, 38), comprising:
a base (11) (Figs. 1-4; ¶32-34);

a first body portion (13) pivotally (as per movement of neck 13 relative to body 11) connected to the base (11) (Figs. 2-4; ¶34-35);
an electro-mechanical member (33) disposed within the first body portion (13) and connected to the controller (computer configured to execute control software 31 in ¶35) (Figs. 1-5; ¶35); and
a second body portion (12) connected to the electro-mechanical member (13) (Figs. 1-5; ¶34-35);
wherein the electro-mechanical member (33) is configured to extend from the first body portion (13) (Figs. 1-5; ¶34-35); and
wherein the controller (computer configured to execute control software 31 in ¶35) is configured to control movements of the electro-mechanical member (33) and the first body portion (13) (Figs. 1-5; ¶32-35), wherein the movements include emotional gestures (¶31-35, 38-40).
Weinberg does not expressly disclose:
the first body portion further comprising a first aperture;
the second body portion further comprising a second aperture; and
the electro-mechanical member extends through the first aperture to the second body portion through the second aperture.
Law discloses a character body (10) that includes first body portion (12), a second body portion (13), and an electro-mechanical member (11) that extends through the first body portion (12) into the second body portion (13) (Figs. 1-3; ¶35-43).  The first body portion (12) comprises a first front outer casing (121) and a first rear outer casing (122) and the electro-mechanical member (11) extends through the first body portion (12) via an aperture defined at the junction of the casings (121, 122) (Figs. 2-3; ¶39).  The second body portion (13) comprises a second front outer casing (131) and a second rear outer 
Therefore, from these teachings of Weinberg and Law, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Law to the system of Weinberg since doing so would enhance the system by reducing the cost of the system in the event that the structure of Law is cheaper to implement within the system of Weinberg than expressly disclosed alternatives.

As per Claim 2, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the controller (computer configured to execute control software 31 in ¶35) is further configured to control the movements of the second body portion (12) (Figs. 1-4; ¶32-35).

As per Claim 3, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the first body portion (13) is rotatable about an axis (as per arrows in Figure 2) extending perpendicular from the base (11) (Fig. 2; ¶35).

As per Claim 4, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses a stand (25) configured to communicatively connect (as per link 34 in Fig 5) to a user device (16) (Figs. 1-5; ¶32-37).

As per Claim 5, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses at least one sensor (32) (Fig. 5; ¶32-35, 38).

As per Claim 6, the combination of Weinberg and Law teaches or suggests all limitations of Claim 5.  Weinberg further discloses wherein each of the at least one sensor (32) is any one of: an 

As per Claim 7, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the controller (computer configured to execute control software 31 in ¶35) is further configured to:
send instructions (as per actuator 33 in neck 13 and head 12) to the first body portion (13), the second body portion (12), and the electro-mechanical member (33) (¶35) in order to perform an emotional gesture (¶31-35, 38-40) from a predetermined plurality of emotional gestures (e.g., “breathing gesture, a looking and scanning gesture” in ¶39).

As per Claim 8, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg does not expressly disclose wherein the second aperture is positioned to align with the first aperture.
See rejection of Claim 1 for discussion of teachings of Law.  Law further discloses wherein the second aperture is positioned to align with the first aperture (Figs. 2-3; ¶39).
Therefore, from these teachings of Weinberg and Law, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Law to the system of Weinberg since doing so would enhance the system by reducing the cost of the system in the event that the structure of Law is cheaper to implement within the system of Weinberg than expressly disclosed alternatives.

As per Claim 13, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses an illumination system (21) connected to the controller (computer configured to execute control software 31 in ¶35) (Fig. 1; ¶34-35), the illumination system (21) including at least one light disposed on the device (10) (Fig. 1; ¶34-35).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848), further in view of Cimerman (US Patent No. 5,700,178).

As per Claim 9, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the device (10) further comprises an audio system (17) including at least an audio speaker (Fig. 1; ¶34, 39-40).
Weinberg does not expressly disclose the base further comprises the audio system.
Cimerman discloses an emotional expression toy (10) in which extremities (130, 150) actuate relative to a body (102) (Fig. 1; 3:34-61).  The body (102) also includes a speaker opening (170) for making audio outputs (Fig. 1; 3:62-4:1-5).  In this way, the toy (10) operates to interact with a person (3:56-4:5).  Like Weinberg, Cimerman is concerned with interactive entertainment systems.
Therefore, from these teachings of Weinberg, Law, and Cimerman, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cimerman to the system of Weinberg as modified in view of Law since doing so would reduce the cost of the system in the event that implementing the speaker system of Cimerman is cheaper to implement than expressly disclosed alternatives.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848), further in view of Tong (US Pub. No. 2012/0044683).

As per Claim 10, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the first body portion (13) comprises a specified shape (Figs. 1-4).  Weinberg does not expressly disclose:
where the first aperture is disposed at the apex of the specified shape; and

See rejection of Claim 1 for discussion of teachings of Law.  Law further discloses wherein the first aperture (defined at the junction of the casings 121, 122) is disposed at the apex of the first body portion (12) (Figs. 2-3; ¶39).
Tong discloses a decorative figurine (100) having a body (200) and a head (400) (Fig. 1; ¶28).  In one embodiment, the body (200) includes a hemisphere shape (as per assembly 260) (Fig. 2b; ¶31, 36-38).  In another embodiment, the head (400) features a hemisphere shape (as per bottom of assembly 270) (Fig. 2b; ¶31, 33, 36-38, 43).  According to Tong, various shapes such as snowman, Santa Clause, or famous athlete may be desirable (¶29).  Like Weinberg, Tong is concerned with decorative figures.
Therefore, from these teachings of Weinberg, Law, and Tong, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement a hemisphere shape as per Tong in the neck (13) of Weinberg with an aperture as per Law in that: Tong teaches that forming figurines into various decorative shapes including snowman is a matter of design choice; and doing so would reduce the cost of the system in the event that the actuation structure of Law is cheaper to implement than expressly disclosed alternatives of Weinberg.

As per Claim 11, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the second body portion (12) comprises a specified shape (Figs. 1-5; ¶34-35).
Weinberg does not expressly disclose:
where the second aperture is disposed at the apex of the specified shape; and
wherein the specified shape is a hemisphere.
See rejection of Claim 1 for discussion of teachings of Law.  Law further discloses wherein the first aperture (defined at the junction of the casings 121, 122) is disposed at the apex of the first body portion (12) (Figs. 2-3; ¶39).

Therefore, from these teachings of Weinberg, Law, and Tong, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement a hemisphere shape as per Tong in the head (12) of Weinberg with an aperture as per Law in that: Tong teaches that forming figurines into various decorative shapes including snowman is a matter of design choice; and doing so would reduce the cost of the system in the event that the actuation structure of Law is cheaper to implement than expressly disclosed alternatives of Weinberg.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848), further in view of Kaneko (US Pub. No. 2004/0185746).

As per Claim 12, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg does not expressly disclose wherein the electro-mechanical member further comprises a spring system configured to allow for smooth movements of the second body portion.
Kaneko discloses a system for a toy (100) having a base (10) and a doll body (20) (Fig. 1; ¶18).  In one embodiment, a head part (21b) wobbles relative to a body part (21a) in accordance with wobbling of a pendulum (30) inside of the toy (100) and centering around a shaft (31) supported by the body part (21a) (Figs. 1-2; ¶18-22).  The body part (21a) is provided with a leaf spring (37) near each end of the shaft (31) (Figs. 2, 4-5; ¶22, 25-27).  In this way, the springs (37) operate to allow for smooth movements of the head part (21b) (as per “suppress movement of the shaft 31” in ¶27).  Like Weinberg, Kaneko is concerned with toy systems.
.
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 101 should not be maintained because “What is claimed in this application is not a software per se at all even applying a broadest possible interpretation” (page 5 of Amendment).  However, Applicant’s assertion is not consistent with Applicant’s Specification as filed in that (see page 3-4 of 9/07/2021 Office action), ¶46 of Applicant’s Specification as filed recites that embodiments of the invention can be implemented as software.  As such, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 101 should not be maintained because “Claim 1 recites a physical device (FIG. 1 of the specification as originally filed)” (page 5 of Amendment).  However, the claim language does not recite “physical device”.  Accordingly, Applicant’s assertion is directed to unclaimed embodiments.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 101 should not be maintained because “the physical device as claimed cannot be reasonably equated with software” (page 5 of Amendment).  However, the claim language does not recite “physical device”.  Accordingly, Applicant’s assertion is directed to unclaimed embodiments.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 101 should not be maintained because “a claimed device for performing emotional gestures to interact with a user did not exist, and could not exist, until very, very recently because of development of computer technology and advancements in 
Applicant argues that the rejections under 35 USC 101 should not be maintained because “It is rather unreasonable to suggest that there are no other additional elements recited that amount to significantly more than the judicial exception” (page 5 of Amendment).  However, no rejection requires considering whether any claim is directed to significantly more than a judicial exception in that no rejection involves an assertion that any claim is directed to a judicial exception.  Rather, the rejections establish that the claim language include embodiments not directed to any of the statutory categories of patentable subject matter (see MPEP § 2106.03(I)).  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “element 11 is not an electro-mechanical member, as asserted by the Office Action, but rather a supporting post” (page 8 of Amendment).  However, no rejection involves an assertion that Law individually discloses the claimed electro-mechanical member.  Applicant’s assertion attacks the references individually and is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Obviously, the supporting post cannot be equated with the claimed electro-mechanical member” (page 8 of Amendment).  Again, no rejection involves an assertion that Law individually discloses the claimed electro-mechanical member.  Accordingly, Applicant’s assertion attacks the references individually and 
Applicant argues that the rejections under 35 USC 103 should not be maintained because “element 11 is NOT an electro-mechanical member, as asserted by the Office Action, but rather a supporting post” (page 8 of Amendment).  Again, no rejection involves an assertion that Law individually discloses the claimed electro-mechanical member.  Accordingly, Applicant’s assertion attacks the references individually and is not clearly relevant to the rejection of any claim.  As such, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Law does not at least teach or suggest an electro-mechanical member configured to extend from the first body portion through the first aperture to the second body portion through the second aperture, required by the independent claim 1” (page 8 of Amendment).  Again, no rejection involves an assertion that Law individually discloses the claimed electro-mechanical member.  Accordingly, Applicant’s assertion attacks the references individually and is not clearly relevant to the rejection of any claim.  As such, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “application of Weinberg and Law to the instant claims appears to be an attempt to manufacture a rejection that is not based on any technical merits at all” (page 8-9 of Amendment).  Applicant’s assertion does not identify any limitation missing from any rejection.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Cimerman clearly fails to cure the deficiencies of Weinberg and Law discussed above with respect to the independent claim 1” (page 9 of Amendment).  However, as discussed above, the alleged deficiencies are not present in the rejection of Claim 1.  Accordingly. Applicant’s argument is moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664